DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2020 has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sensors on the approaching second vehicle must be shown or the feature(s) canceled from the claim(s).  The sensors are described and shown as being on the vehicle 105, that is described as the vehicle, control vehicle, and ego vehicle.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The disclosure is objected to because of the following informalities:
The specification describes the vehicle as reference character “105.” Other parts of the specification then describe reference character “105” as different terms such as “control vehicle” or “ego vehicle.” Examiner suggest clarifying if they are the same or different.
In paragraph [0056], lines 6, “inflatable decoy vehicle 105” should be –inflatable decoy vehicle 505--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7-10, 12, 13, 15-17, and 19  rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication 2009/0218157 to Rammer.
Regarding claim 1, Rammer discloses a vehicle (12)comprising: a compartment disposed within the vehicle (see paragraph [0037]); an inflator (gas cartridges, paragraph [0037]) disposed within the vehicle; and an airbag (14 and 15) stored within the compartment and inflatable by the inflator (see paragraph [0037]), wherein, when inflated, the airbag: extends from an outer surface of the vehicle (see Figures 7 and 8), comprises a shape recognizable (shape of airbag is similar to the bumper), to a sensor on an approaching second vehicle (second vehicle being designed the same as the first; sensors 20, 22)), as at least a portion of a solid structure of the vehicle (sensors are for velocity and proximity; see paragraph [0039]), and is configured to absorb at least some energy from a collision between the vehicle and the approaching second vehicle (see paragraph [0002]).
Regarding claim 2, Rammer discloses the sensor comprises a processor (control module 46 controls sensors 20, 22, 32, and 34).
Regarding claim 7, Rammer discloses the inflator is activated by a second sensor (see Figure 10; 20, 22, 32, and 34) located on the vehicle (see Figure 10).
Regarding claim 8, Rammer discloses the inflator (44) is activated by a processor (control module 46) located on the vehicle in communication with a second sensor located on the vehicle (see Figures 10, 12 and 13).
Regarding claim 9, Rammer discloses the inflator (44) is activated by the processor (46) when the processor predicts that the collision between the vehicle and the approaching second vehicle will occur within a specified time (see Figures 12 and 13). 
Regarding claim 10, Rammer discloses the shape (similar to a bumper; see Figures 7-9), recognizable to the sensor on the approaching second vehicle (second vehicle having the same system as first vehicle) as at least the portion of the solid structure of the vehicle, is configured to trigger an automated response of the approaching second vehicle via the sensor on the approaching second vehicle (when first vehicle has the same system as the second vehicle, second vehicle would use proximity sensor).
Regarding claim 12, Rammer discloses a system for protecting a vehicle (Abstract), the system comprising: the vehicle (10); a sensor (20, 22, 32, 34) disposed within the vehicle; a processor (46) in communication with the sensor (see Figure 10); a compartment disposed within the vehicle (see paragraph [0037]); an inflator disposed within the vehicle and configured to be activated by the processor (see paragraph [0037] and see Figure 10); and an airbag stored within the compartment and inflatable by the inflator, wherein, when inflated, the airbag (14, 15): extends from an outer surface of the vehicle (see Figures 7 and 8), comprises a shape (similar shape to bumper) recognizable, to a second sensor (20, 22, 32, 34; second vehicle having the same system as Rammer having a proximity sensor) on an approaching second vehicle, as at least a portion of a solid structure of the vehicle, and is configured to absorb at least some energy from a collision between the vehicle and the approaching second vehicle (see paragraphs [0002] and [0039]).
Regarding claim 13, Regarding claim 2, Rammer discloses the sensor comprises a processor (control module 46 controls sensors 20, 22, 32, and 34).
Regarding claim 15, Rammer discloses the coloration or patterning of the inflated airbag (12, 14) is recognizable, to the second sensor, as at least the portion of the solid structure of the vehicle (when first vehicle has the same system as the second vehicle, second vehicle would use proximity sensor; see paragraphs [0002] and [0039]). 
Regarding claim 16, Rammer discloses the inflator (44) is activated by the processor (46) when the processor predicts that the collision between the vehicle and the approaching second vehicle will occur within a specified time (see Figures 12 and 13). 
Regarding claim 17, Rammer discloses the shape (similar to a bumper; see Figures 7-9), recognizable to the sensor on the approaching second vehicle (second vehicle having the same system as first vehicle) as at least the portion of the solid structure of the vehicle, is configured to trigger an automated response (deploying airbag, see Abstract) of the approaching second vehicle via the sensor on the approaching second vehicle (when first vehicle has the same system as the second vehicle, second vehicle would use proximity sensor; see paragraphs [0002] and [0039]).
Regarding claim 19, Rammer discloses a vehicle external airbag (12, 14) comprising a shape (similar to a bumper) recognizable to a sensor (proximity sensor 20) as a solid structure of a vehicle (external to the bumper; see Figures 3-8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 11, 14, and 18 rejected under 35 U.S.C. 103 as being unpatentable over Rammer in view of US Patent 6,950,014 to Rao et al. (hereinafter Rao).
Rammer is discussed above, but fails to disclose using sensors including a radar, a lidar or sonar, or a camera. Rammer also fails to disclose the automated response being an emergency braking response.
However, Rao discloses a method for operating a pre-crash sensing system (see Abstract) in a vehicle with an external airbag system (120). Rao discloses using radar (22), lidar (24), and cameras (28 and 30) as part of the sensor system to detect remote objects (18). Rao also discloses the vehicle using counter measures when a collision is sensed, where the counter measure is braking of the vehicle (see col. 3, line 60 – col 4, line15).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have used the improved collision detection and counter measure system of Rao on the external airbag system of Rammer in order to improve the collision detecting system and add a further measure for collision avoidance (see col. 1, lines 14-47). The combination would yield predictable results. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The attached PTO-892 includes prior art relating to external airbag systems and anti-collision systems using specialized material for airbags to be recognized by all sensors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tiffany L. Webb whose telephone number is (571)272-3950. The examiner can normally be reached M-F: 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.L.W./Examiner, Art Unit 3616                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614